Citation Nr: 1108419	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO), granting service connection for posttraumatic stress disorder and assigned a 10 percent rating, effective as of the date of the claim.  Subsequent rating decisions in April 2005, in March 2008, and in May 2009, increased the disability rating to 30 percent, 50 percent, and 70 percent, respectively, all effective as of the date of the claim.  


FINDING OF FACT

In written correspondence received by the Board in February 2011, prior to the promulgation of a written decision by the Board, the Veteran withdrew his appeal for an initial disability rating higher than 70 percent for posttraumatic stress disorder.


CONCLUSION OF LAW

The appeal for an initial disability rating higher than 70 percent for posttraumatic stress disorder is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  As the Veteran has withdrawn his appeal, there is no need to address VCAA compliance.

REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In correspondence received by the Board in February 2011 the Veteran withdrew in writing his appeal for an initial disability rating higher than the 70 percent.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for an initial disability rating higher than 70 percent for posttraumatic stress disorder is dismissed because of the lack of appellate jurisdiction.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


